 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
                                                          Case No.: 2:16-cv-02781-DAD-JLT
11   LARRY POWELL,
                                                          [PROPOSED] ORDER RE: JOINT
12                    Plaintiffs,                         REQUEST THAT PARTIES BE
                                                          ALLOWED TO ATTEND
13
     vs.                                                  SETTLEMENT CONFERENCE BY
14                                                        TELEPHONE
     FCA US, LLC, a Delaware limited liability
15   company, and DOES 1 through 10, inclusive,
16
                       Defendants.
17
18            The stipulation to allow Mr. Powell and the corporate representative for the defendant to

19   be available by telephone at the settlement conference is GRANTED provided that counsel has

20   fully discussed the risks associated with trial and has been ceded authority to resolve the matter

21   reasonably.

22
     IT IS SO ORDERED.
23
24         Dated:   December 20, 2018                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
